DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed April 29, 2020 and the Information Disclosure Statements (IDSs) filed April 29, 2020 and April 19, 2021.

Claims 1-14 and 21-23 are pending in the application.  Claim 1, 14, and 21 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on April 29, 2020 and April 19, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objection
Claims 22-23 are objected to as is claim 22 should apparently be amended to recite “comprising color conversion layers.”  Claim 22 is objected to as it depends from claim 22 and contains an antecedent issue that will be overcome with the correction to claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, 14, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20170263828 A1 to Mao et al. (referred to hereafter as “Mao”).

Regarding claim 1, Mao teaches a semiconductor module comprising: a base substrate {100} in which a drive circuit is formed {“the first substrate 100 may include a thin film transistor (not shown in FIGS. 1A-1B) and a signal electrode (such as a Regarding claim 4 (that depends from claim 1), Mao teaches a metal terminal {910} provided on the base substrate {100} and supplying electric power from outside to drive the drive circuit; and an insulating layer {850} provided on the base substrate and covering a part of an upper surface of the base substrate, wherein the metal terminal {910} penetrates the insulating layer {850} and is in contact with a pad electrode {830} formed on the upper surface of the base substrate, and wherein a part of the metal terminal {910} is in contact with an upper surface of the insulating layer {850}. Regarding claim 5 (that depends from claim 4), Mao teaches an upper surface of the Regarding claim 8 (that depends from claim 1), Mao teaches a height of the color conversion layers {600} from the base substrate {100} is lower than a height of the light shielding layer {400} from the base substrate {100}. Regarding claim 9 (that depends from claim 1), Mao teaches the light shielding layer includes a plurality of layers {400 and 700, for example}. Regarding claim 10 (that depends from claim 9), Mao teaches the plurality of layers {400 and 700} include a first light shielding layer {400} and a second light shielding layer {700} made of a material different from a material of the first light shielding layer {“the materials of the patterned planarization layer 700 and the light shielding layer 400 may be…different” (paragraph [0049])}. Regarding claim 14, Mao teaches a semiconductor module comprising: a base substrate {100} in which a drive circuit is formed {“the first substrate 100 may include a thin film transistor (not shown in FIGS. 1A-1B) and a signal electrode (such as a common electrode), and the anode and the cathode of the as-formed light emitting diode chip 210 may be electrically connected to the thin film transistor and the signal electrode (such as a common electrode) respectively via the contact pads 217” (paragraph [0029]); “the light emitting diode chip 210 can be actively driven by the Regarding claim 22 (that depends from claim 14), Mao teaches color conversions layer {600; Figure 3B} above the light emitting elements {210}. Regarding claim 23 (that depends from claim 22), Mao teaches another light shielding layer {700} disposed between the color conversion layers {600} adjacent to each other

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-3, 7, and 11 are rejected under 35 U.S.C. 103 as unpatentable over Mao.

Regarding claim 2 (that depends from claim 1), Mao teaches the LED chips can be 0.1 to 10 µm (paragraph [0028]).  It thus would be expected that the distance between the light emitting elements {210} would be 0.1 µm or more and 20 µm or less when viewed in a top view. Regarding claim 3 (that depends from claim 1), Mao teaches the LED chips can be 0.1 to 10 µm (paragraph [0028]).  It thus would be expected that the distance between the color conversion layers {600} would be 0.1 µm or more and 20 µm or less when viewed in a top view. Regarding claim 7 (that depends from claim 1), Mao teaches the color conversion layers include a phosphor {paragraph [0037]}.  Although Mao does not appear to explicitly state that the phosphor has a median diameter of 2 µm or less, routine experimentation to determine effective phosphor diameters for use in the Mao device, including diameters within the claimed range, would have been obvious to one of ordinary skill in the art.  Regarding claim 11 (that depends from claim 10), Mao teaches the second light shielding layer {400} is disposed on the first light shielding layer {700}.  Although Mao does not teach that a height of a boundary position between the first light shielding layer and the second light shielding layer from the base substrate is equal to a height of a boundary position between the light emitting elements and the color conversion layers from the base substrate, routine experimentation to determine suitable and effective light shielding layer heights, including heights within the claimed range, would have been obvious to one of ordinary skill in the art.  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Mao in view of U.S. Published Patent Application No. 20170365755 A1 to Chu (referred to hereafter as “Chu”).
Regarding claim 6 (that depends from claim 1), Mao does not appear to explicitly describe a dummy element formed above the base substrate.  Chu shows that it was known to provide that a “first semiconductor unit (I) could be a function of working LED 
Regarding claim 12 (that depends from claim 6), Mao teaches a second dummy element formed on an upper portion of the base substrate, wherein the second dummy element is disposed outside the light emitting elements and inside the dummy element when viewed in a top view {In Figure 30, three dummy elements {Semiconductor Unit (II)} are shown on the left, with the middle one being outside the light emitting units and inside the dummy element comprised of the top and bottom dummy elements}. 

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Mao in view of U.S. Published Patent Application No. 20170154880 A1 to Ozeki et al. (referred to hereafter as “Ozeki”).
Regarding claim 13 (that depends from claim 1), Ozeki shows that it was known to form a light shielding layer {Ozeki 8} to include white resin {Ozeki paragraph [0109]}.  It 
Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Mao in view of U.S. Published Patent Application No. 20130009172 A1 to Kusonoki et al. (referred to hereafter as “Kusonoki”).

Regarding claim 21, Mao teaches a semiconductor module production method comprising: a step of forming a plurality of light emitting elements {210} from a semiconductor layer a step of laying a light shielding layer {400; Figure 1A} on the base substrate {100}, so as to cover an upper surface of the base substrate, an entirely exposed surface of the light emitting elements {210}, and a metal terminal {910}, wherein the plurality of light emitting elements {210} are electrically connected to a drive circuit {820/830} formed in the base substrate {100}, and wherein the metal terminal {910} is provided on the base substrate {100}, and supplies electric power from outside to drive the drive circuit.
Mao does not explicitly appear to teach that the semiconductor layer is grown on a growth substrate and a step of peeling the growth substrate from the plurality of light emitting elements by laser irradiation.  However, Mao does teach that the chip can be a flip chip type of device as shown in Figure 5.  As such, the semiconductor would have been grown on a substrate different than 100, separated, and moved to substrate 100.  

Mao also does not explicitly appear to teach that a step of removing a portion of the light shielding layer on an upper surface of the light emitting elements and a portion of the light shielding layer on the metal terminal, after the step of filling the light shielding layer.  However, it would have been obvious to one of ordinary skill in the art to shape and planarize the top of the Mao light shielding layer 400 after it is deposited and thus obvious to remove a portion thereof over the terminal 910 and the LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826